UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 26, 2012 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT SECTION 8 – OTHER EVENTS Item 8.01Other Events Ethan Allen Interiors Inc. ("Ethan Allen" or the "Company") (NYSE:ETH) announced today that its Board of Directors has declared a change in the January record and payment date, to accelerate the record and payment date of the $0.09 per share regular quarterly cash dividend announced November 13, 2012. This dividend will now be payable to shareholders of record as of December 5, 2012 and will be paid on December 20, 2012. The Company’s Board has also declared an additional special cash dividend of $0.41 per share which will also be payable to shareholders of record as of December 5, 2012 and will be paid on December 20, 2012. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Description Press release dated November 26, 2012 announcing a change in the record and payment date of its quarterly dividend to common sharehoders previously declared, and the declaration of an additional special cash dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: November 26, 2012 By: /s/ David R. Callen David R. Callen Vice President Finance & Treasurer EXHIBIT INDEX Exhibit Description Press release dated November 26, 2012
